    8:21-cv-00023-JFB-MDN Doc # 16 Filed: 04/19/21 Page 1 of 9 - Page ID # 83




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

 CHARLOTTE MAHONEY, Individually and
 on Behalf of All Others Similarly Situated,
                      Plaintiff,
                                                                 PROTECTIVE ORDER
             vs.


 COMMONSPIRIT HEALTH,
               Defendant.



       Upon consideration of the parties’ joint request for entry of a Protective Order
in the parties' Rule 26(f) Report, (Filing No. 14), the Court enters the following
Protective Order governing the disclosure of confidential Discovery Material by a
Producing Party to a Receiving Party in this Action.

       1)      Definitions. As used in this Order:

               a. Action refers to the above-captioned litigation.

               b. Discovery Material includes all information exchanged between the parties,
                  whether gathered through informal requests or communications between
                  the parties or their counsel, or gathered through formal discovery conducted
                  pursuant to Rules 30 through 36, and Rule 45. Discovery Material includes
                  information within documents, depositions, deposition exhibits, and other
                  written, recorded, computerized, electronic or graphic matter, copies, and
                  excerpts or summaries of documents disclosed as required under Rule
                  26(a).

               c. A Producing Party is a party to this litigation, or a non-party either acting on
                  a party’s behalf or responding to discovery pursuant to a Rule 45 subpoena,
                  that produces Discovery Material in this Action.

               d. A Receiving Party is a party to this litigation that receives Discovery Material
                  from a Producing Party in this Action.

       2)      Confidential Discovery Material. This Protective Order applies to all
confidential Discovery Material produced or obtained in this case. For the purposes of

77539887.1
    8:21-cv-00023-JFB-MDN Doc # 16 Filed: 04/19/21 Page 2 of 9 - Page ID # 84




this Protective Order, confidential Discovery Material shall include:

             a. Commercial information relating to any party’s business including, but not
                limited to, tax data, financial information, financial or business plans or
                projections, proposed strategic transactions or other business
                combinations, internal audit practices, procedures, and outcomes, trade
                secrets or other commercially sensitive business or technical information,
                proprietary business and marketing plans and strategies, studies or
                analyses by internal or outside experts, competitive analyses, customer or
                prospective customer lists and information, profit/loss information, product
                or service pricing or billing agreements or guidelines, and/or confidential
                project-related information;

             b. Personnel records and data of the parties or their employees, including but
                not limited to employment application information; the identity of and
                information received from employment references; wage and income
                information; benefits information; employee evaluations; medical evaluation
                and treatment information and records; counseling or mental health
                records; educational records; and employment counseling, discipline, or
                performance improvement documentation;

             c. Information concerning settlement discussions and mediation, including
                demands or offers, arising from a dispute between a party and a non-party;

             d. Medical or mental health information, including any and all protected health
                information such as medical records, treatment, and health information
                subject to the provisions of the Health Insurance Portability and
                Accountability Act (HIPAA);

             e. Records restricted or prohibited from disclosure by statute; and

             f. Any information copied or extracted from the previously described
                materials, including all excerpts, summaries, or compilations of this
                information or testimony, and documentation of questioning, statements,
                conversations, or presentations that might reveal the information contained
                within the underlying confidential Discovery Material.

       3)    Manner of Confidential Designation. A Producing Party shall affix a
“CONFIDENTIAL” designation to any confidential Discovery Material produced in this
Action.

             a. As to documentary information (defined to include paper or electronic
77539887.1
    8:21-cv-00023-JFB-MDN Doc # 16 Filed: 04/19/21 Page 3 of 9 - Page ID # 85




                documents, but not transcripts of depositions or other pretrial or trial
                proceedings), the Producing Party must affix the legend “CONFIDENTIAL”
                to each page that contains protected material.

             b. If only a portion or portions of the information on a document page qualifies
                for protection, the Producing Party must clearly identify the protected
                portion(s) (e.g., by using highlighting, underlining, or appropriate markings
                in the margins).

             c. If it is not feasible to label confidential Discovery Material as
                “CONFIDENTIAL,” the Producing Party shall indicate via cover letter or
                otherwise at the time of production that the material being produced is
                CONFIDENTIAL.

       4)    Timing of Confidential Designation.

             a. Except as otherwise stipulated or ordered, or where discovery is made
                available for inspection before it is formally disclosed, Discovery Material
                that qualifies for protection under this Order must be clearly so designated
                before the material is disclosed or produced.

             b. If the Producing Party responds to discovery by making Discovery Material
                available for inspection, the Producing Party need not affix confidential
                designations until after the Receiving Party has selected the material it
                wants to receive. During the inspection and before the designation, all
                material made available for inspection is deemed “CONFIDENTIAL.” After
                the Receiving Party has identified the Discovery Material it wants produced,
                the Producing Party must determine which materials, or portions thereof,
                qualify for protection under this Order, and designate the materials as
                “CONFIDENTIAL” as required under this order.

       5)    Qualified Recipients. For the purposes of this Protective Order, the persons
authorized to receive Discovery Material designated as “CONFIDENTIAL” (hereinafter
“Qualified Recipients”) are:

             a. The Parties, including any members, council members, officers, board
                members, directors, employees, or other legal representatives of the
                parties;

             b. Legal counsel representing the parties, and members of the paralegal,
                secretarial, or clerical staff who are employed by, retained by, or assisting

77539887.1
    8:21-cv-00023-JFB-MDN Doc # 16 Filed: 04/19/21 Page 4 of 9 - Page ID # 86




                  such counsel; including vendors who are retained to copy documents or
                  electronic files, provide technical, litigation support, or mock trial services,
                  or provide messenger or other administrative support services;

             c. Any non-expert witness during any deposition or other proceeding in this
                Action, and counsel for that witness;

             d. Potential witnesses and their counsel, but only to the extent reasonably
                related to the anticipated subject matter of the potential witness’s
                deposition, trial, or hearing testimony for this Action, so long as such
                persons agree to maintain the confidential Discovery Material in confidence
                per the terms of this Order, and provided that such persons may only be
                shown copies of confidential Discovery Material and may not retain any
                such material;

             e. Consulting or testifying expert witnesses who will be providing professional
                opinions or assistance for this Action based upon a review of the
                CONFIDENTIAL information, and the staff and assistants employed by the
                consulting or testifying experts;

             f. Any mediator or arbitrator retained by the parties to assist with resolving
                and/or settling the claims of this Action and members of the arbitrator’s or
                mediator’s staff and assistants;

             g. The parties’ insurers for this Action, and their staff and assistants, members,
                officers, board members, directors or other legal representatives;

             h. Court reporters for depositions taken in this Action, including persons
                operating video recording equipment and persons preparing transcripts of
                testimony;

             i.   The court and its staff, any court reporter or typist recording or transcribing
                  hearings and testimony, and jurors; and

             j.   Any auditor or regulator of a party entitled to review the confidential
                  Discovery Material due to contractual rights or obligations, or federal or
                  state laws, or court orders, but solely for such contractual or legal purposes.

       6)    Dissemination by the Receiving Party. Counsel for the Receiving Party
shall take reasonable efforts to prevent the unauthorized or inadvertent disclosure of
Confidential Discovery Material. Counsel is responsible for ensuring that any Qualified
Recipient review and agree to the terms of this Protective Order before Confidential
77539887.1
    8:21-cv-00023-JFB-MDN Doc # 16 Filed: 04/19/21 Page 5 of 9 - Page ID # 87




Discovery Material is shared with the Qualified Recipient. Counsel must also maintain
a record of each Qualified Recipient with whom Confidential Discovery Material is
shared, provided that this obligation does not extend to employees of counsel.
       7)    Duty as to Designations.       Each    Producing     Party    that   designates
information or items as CONFIDENTIAL must exercise reasonable care to limit any such
designation to specific material that qualifies under the appropriate standards, and
designate only those parts of material, documents, items, or oral or written
communications that qualify, so that other portions of the material, documents, items, or
communications for which protection is not warranted are not swept unjustifiably within
the ambit of this Order. Broadly described, indiscriminate, or routinized designations are
prohibited.

       8)    Limitations on Use. Confidential Discovery Material shall be used by the
Receiving Party only to prepare for and conduct proceedings herein and not for any
business or other purpose whatsoever. The parties acknowledge that some of the
information produced in this case may be protected health information, or contain such
information, within the meaning of the Health Insurance Portability and Accountability
Act (HIPAA). Consistent with 45 C.F.R. § 164.512(e)(1)(iv) and (v), and as to the health
information requested or produced, counsel and the Receiving Party:

             a. Shall not use or disclose the information for any purpose other than the
                litigating this Action;

             b. Shall return or destroy the protected health information (including all copies
                made) at the end of this Action provided the Receiving Party is not a covered
                entity as that term is defined by applicable law; and

             c. Shall request, use and disclose only the minimum amount necessary to
                conduct this Action.

Notwithstanding the foregoing, nothing in this Order is intended or should be construed
as interfering with any party’s regulatory obligations related to protected health
information.

       9)    Maintaining     Confidentiality.    Discovery      Material   designated     as
“CONFIDENTIAL” shall be held in confidence by each Qualified Recipient to whom it is


77539887.1
    8:21-cv-00023-JFB-MDN Doc # 16 Filed: 04/19/21 Page 6 of 9 - Page ID # 88




disclosed, shall be used only for purposes of this action, and shall not be disclosed to
any person who is not a Qualified Recipient. Each party, each Qualified Recipient, and
all counsel representing any party, shall use their best efforts to maintain all information
designated as “CONFIDENTIAL” in such a manner as to prevent access, even at a
hearing or trial, by individuals who are not Qualified Recipients. Nothing herein prevents
disclosure beyond the terms of this Protective Order if the party claiming confidentiality
consents in writing to such disclosure.

       10) Copies. Discovery Material designated as “CONFIDENTIAL” shall not be
copied or otherwise reproduced by the Receiving Party, except for transmission to
Qualified Recipients, without the written permission of the Producing Party or, in the
alternative, by order of the court. However, nothing herein shall restrict a Qualified
Recipient from loading confidential documents into document review platforms or
programs for the purposes of case or trial preparation or making working copies,
abstracts, digests, and analyses of information designated as “CONFIDENTIAL” under
the terms of this Protective Order.

       11) Docket Filings. All documents of any nature including, but not limited to,
briefs, motions, memoranda, transcripts, discovery responses, evidence, and the like
that are filed with the court for any purpose and that contain Discovery Material
designated as “CONFIDENTIAL” shall be provisionally filed under restricted access with
the filing party’s motion for leave to file restricted access documents. A party seeking to
file Discovery Material under restricted access must comply with the court’s rules and
electronic docketing procedures for filing such motions.

       12) Depositions. The following procedures shall be followed at all depositions to
protect the integrity of all Discovery Material designated as “CONFIDENTIAL”:

             a. Only Qualified Recipients may be present at a deposition in which such
                information is disclosed or discussed.

             b. All deposition testimony which discloses or discusses information
                designated as “CONFIDENTIAL” is likewise deemed designated as
                “CONFIDENTIAL”.

             c. Information designated as “CONFIDENTIAL” may be used at a nonparty

77539887.1
    8:21-cv-00023-JFB-MDN Doc # 16 Filed: 04/19/21 Page 7 of 9 - Page ID # 89




               deposition only if necessary to the testimony of the witness.

       13) Challenges to Confidentiality Designations. A Receiving Party that
questions the Producing Party’s confidentiality designation will, as an initial step, contact
the Producing Party and confer in good faith to resolve the dispute. If the parties are
unable to resolve the dispute without court intervention, they shall schedule a conference
call with the magistrate judge assigned to the case before engaging in written motion
practice. If a written motion and briefing are necessary and the information in dispute
must be reviewed by the court to resolve that motion, the confidential information shall
be filed under restricted access pursuant to the court’s electronic docketing procedures.
The party that produced the information designated as “CONFIDENTIAL” bears the
burden of proving it was properly designated. The party challenging a “CONFIDENTIAL”
designation must obtain a court order before disseminating the information to anyone
other than Qualified Recipients.

       14) Use at Court Hearings and Trial. Subject to the Federal Rules of Evidence,
Discovery Material designated as “CONFIDENTIAL” may be offered and received into
evidence at trial or at any hearing or oral argument. A party agreeing to the entry of this
order does not thereby waive the right to object to the admissibility of the material in any
proceeding, including trial. Any party may move the court for an order that Discovery
Material designated as “CONFIDENTIAL” be reviewed in camera or under other
conditions to prevent unnecessary disclosure.

       15) Return or Destruction of Documents. Upon final termination of this Action,
including all appeals, each party shall make reasonable efforts to destroy all Discovery
Material designated as “CONFIDENTIAL” (except that counsel are entitled to retain an
archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
work product, and consultant and expert work product, even if such materials contain
Confidential Discovery Material). If requested in writing by the designating party, the
destroying party shall notify the producing party when destruction under this provision is
complete. If a party is unable to destroy all Discovery Material designated as
“CONFIDENTIAL,” that material shall be returned to the Producing Party or the

77539887.1
    8:21-cv-00023-JFB-MDN Doc # 16 Filed: 04/19/21 Page 8 of 9 - Page ID # 90




Producing Party’s counsel. This Protective Order shall survive the final termination of
this action, and it shall be binding on the parties and their legal counsel in the future.

       1)    Modification. This Protective Order is entered without prejudice to the right
of any party to ask the court to order additional protective provisions, or to modify, relax
or rescind any restrictions imposed by this Protective Order when convenience or
necessity requires. Disclosure other than as provided for herein shall require the prior
written consent of the Producing Party, or a supplemental Protective Order of the court.

       2)    Additional Parties to Litigation. In the event additional parties are joined in
this action, they shall not have access to Discovery Material as “CONFIDENTIAL” until
the newly joined party, by its counsel, has executed and, at the request of any party,
filed with the court, its agreement to be fully bound by this Protective Order.

       3)    Sanctions.

             a. Any party subject to the obligations of this order who is determined by the
                court to have violated its terms may be subject to sanctions imposed by
                the court under Rule 37 of the Federal Rules of Civil Procedure and the
                court’s inherent power.

             b. Confidentiality designations that are shown to be clearly unjustified or that
                have been made for an improper purpose (e.g., to unnecessarily prolong
                or encumber the case development process or to impose unnecessary
                expenses and burdens on other parties) expose the designating party to
                sanctions. Upon discovering that information was erroneously designated
                as CONFIDENTIAL, the Producing Party shall promptly notify all other
                Parties of the improper designation

       4)    Inadvertent Disclosure of Protected Discovery Material.

             a. A Producing Party that inadvertently fails to properly designate Discovery
                Material as “CONFIDENTIAL” shall have 14 days from discovering the
                oversight to correct that failure. Such failure shall be corrected by providing
                written notice of the error to every Receiving Party.

             b. Any Receiving Party notified that confidential Discovery Material was
                received without the appropriate confidentiality designation as authorized
                under this order shall make reasonable efforts to retrieve any such
                documents distributed to persons who are not Qualified Recipients under

77539887.1
    8:21-cv-00023-JFB-MDN Doc # 16 Filed: 04/19/21 Page 9 of 9 - Page ID # 91




                this order, and as to Qualified Recipients, shall exchange the undesignated
                or improperly designated documents with documents that include the
                correct “CONFIDENTIAL” designation.

       5)    Disclosure of Privileged or Work Product Discovery Material.

             a. The production of attorney-client privileged, or work-product protected
                electronically stored information (“ESI”) or paper documents is not a waiver
                of the privilege or protection from discovery in this case or in any other
                federal or state proceeding if the requirements of Federal Rule of Evidence
                Rule 502(b) are met. This Protective Order shall be interpreted to provide
                the maximum protection allowed by Federal Rule of Evidence 502(d).
                Nothing contained herein is intended to or shall serve to limit a party’s right
                to conduct a review of documents, ESI or information (including metadata)
                for relevance, responsiveness and/or segregation of privileged and/or
                protected information before production.

             b. Any party who discloses documents that are privileged or otherwise immune
                from discovery shall promptly upon discovery of such disclosure, advise the
                Receiving Party and request that the documents be returned. The Receiving
                Party shall return such produced documents or certify their destruction,
                including all copies, within 14 days of receiving such a written request. The
                party returning such produced documents may thereafter seek re-
                production of any such documents pursuant to applicable law.



         Dated this 19th day of April, 2021.
                                                    BY THE COURT:

                                                    _________________________
                                                    United States Magistrate Judge




77539887.1
